Citation Nr: 0413757	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-05 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left epididymal cyst 
and bilateral hydroceles with back discomfort.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to 
March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claim.  

The veteran testified at a Travel Board hearing before the 
undersigned, in St. Petersburg, Florida on December 3, 2003.  
A copy of the hearing transcript is associated with the 
claims file.  


REMAND

This case is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required.

The veteran contends, in essence, that service connection is 
warranted for left epididymal cyst and bilateral hydroceles 
with back discomfort based upon service incurrence.  He 
asserts that excessive marching and walking during basic 
training caused a swollen testicle that required 
hospitalization and the constant pain he experiences in is 
groin to date.  

A review of the record reveals that at the veteran's Travel 
Board hearing in December 2003, the veteran asserts that he 
has had treatment for his left epididymal cyst from other 
health care providers other than at VA.  He related that he 
would compile a list of doctor's that he has received 
treatment from for this condition and submit it to VA in an 
effort to establish continuity.  That list is not associated 
with the claims folder.  In an effort to allow the veteran an 
opportunity to provide evidence to support his claim, VA 
should contact the veteran and attempt to obtain the names 
and addresses of the health care providers that have treated 
him for his left epididymal cyst.  

Accordingly, the case is REMANDED for the following:

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
He should also be asked to provide any 
evidence he has in his possession 
regarding his left epididymal cyst and 
bilateral hydroceles.  

2.  The RO should request the veteran 
provide the names and addresses of any 
health care providers that he claimed 
treated him since service for his left 
epididymal cyst and bilateral hydroceles.  
After obtaining an appropriate release of 
information, the RO should write to the 
addresses the veteran provides and 
attempt to obtain any copies of records 
they have related to the veteran's left 
epididymal cyst and bilateral hydroceles.   
Associate all correspondence and any 
records received with the claims file.  
All efforts to obtain these records 
should be fully documented.  

3.  The veteran should be advised that he 
may provide alternative types of evidence 
to show that his left epididymal cyst and 
bilateral hydroceles were present 
proximate to service, including 
statements from former employers, 
supervisors, co-workers, or 
acquaintances, or written opinions from 
private physicians or health care 
providers, and the like.  

4.  Schedule the veteran for an 
appropriate VA genitourinary examination 
to determine the nature and etiology of 
this claimed disorder.  All indicated 
studies should be performed.  The claims 
folder should be provided to and reviewed 
by the examiner.  The examination report 
should indicate that the review has been 
accomplished.  Based on examination 
findings, historical evidence, and 
medical principles, the examiner should 
provide a medical opinion as to the 
etiology of any current left epididymal 
cyst and bilateral hydroceles disorder 
and in particular, whether it is likely, 
unlikely or at least as likely as not to 
be related to the veteran's military 
service.  A rationale should be given for 
any opinion rendered.  

6.  The claim should then be re-
adjudicated and if the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case.  After an appropriate period of 
time to respond, the case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



